DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A – Fig. 1, directed at a vacuum vessel having two vertical support elements (116), a sealing element (150) on a mounting ring (112). (See paragraph 0032 for description of Fig. 1)
Species B – Fig. 2, directed at a vacuum vessel having only two halves, where each half has a flange (230) having a seal (250) and a semi-circular, horizontal ring at the top and bottom of a vertical wall. (See paragraph 0033 for description of Fig. 2)
Species C – Fig. 3, directed at a vacuum vessel having only two halves, where each half has a flange (330) having a seal (350), wherein one of the two halves has a circular, horizontal ring (312) and the other of the two halves has no ring. (See paragraph 0034 for description of Fig. 3)
Species D – Fig. 4, directed at a system having a vacuum element (420) coupled to the interior of a vacuum vessel (410), a refrigeration system (comprising 430 and 432) located partially within the vacuum vessel and partially outside the vacuum vessel, and including a superconducting computation element (440). (See paragraph 0035 for description of Fig. 4)
The species are independent or distinct because they each have features which distinguish from each other by either entire structural features (species D includes structure not found in species A-C), or structural features which are different pre-assemblage of the vacuum vessel (species A-C are all different pre-assembly) allowing for different methods of manufacturing.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic to each species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species are independent or distinct because they have features which broadens the search from classes F17C13/00 and F25B9/00, Vessels and Refrigeration  respectively, to the Working or Processing of sheet Metal in B21D19/00 and B21D51/02, directed at processing/assembling of components (Sheet metal) known by one of ordinary skill in the art, to make vacuum vessels. In addition, these species are not obvious variants of each other based on the current record.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to David Mattheis on 6/15/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        
/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763